 

EXHIBIT 10.1

August 7, 2017

 

Lissette Esposito Orange Care Group 14750

NW 77 Ct. Suite 308

Miami Lakes, FL 33016

 

Re: Management Services Agreement

 

This letter agreement (“Letter”) is intended to set forth our mutual agreement
with respect to an arrangement pursuant to which Medical Innovation Holdings,
Inc. (“MANAGER / MIHI”) will provide Information Technology management services
to practices enrolled in Orange Care Group’s Accountable Care Organizations,
including Total Care ACO, LLC d/b/a Orange Accountable Care of New York, Orange
Accountable Care of New Jersey, LLC, Orange Accountable Care of Texas, LLC,
Orange Accountable Care of South Florida, LLC or Orange Accountable Care
Organization of South Florida, LLC (collectively known as “ACO”).

 

It is the understanding of the parties to this Letter that the products and
services which Manager will provide to providers, practices and physicians that
are members of the ACO (“ACO Participants”) will support the ACO’s mission of
Advancing Care Information in connection with the provision of healthcare
services by such ACO Participants to their patients who are Medicare
beneficiaries.

 

PROPOSED AGREEMENT:

1. Engagement; Management Services

 

Manager seeks to provide and manage certain telemedicine events, remote
diagnostics and medical device development to and for ACO Participants and
provide these services listed on Exhibit A attached hereto (the “Services”).
Manager shall provide the Services in accordance with the terms of this Letter.

 

A. Manager shall provide the Services in compliance with all applicable federal,
state and local statutes, regulations and ordinances, and shall not take any
action that would constitute a violation by Manager or by Orange Care Group of
any such statute, regulation orordinance.

 

B. All Management Services provided by Manager shall be provided with prior
approval by and in consultation with Lissette Esposito or her designee(s).

 

C. All Management Services provided by Manager are on an at-will election basis
by provider, practice, or physician only. Orange Care Group will make its best
efforts to support Manager’s services but makes no guarantees that any of its
practices, providers, or physicians enrolled in the ACO will elect Manager’s
services. Orange Care Group will make a determination of providers, practices,
or physicians that may benefit from Manager’s services listed in Exhibit A and
inform Manager of these providers. Contractual obligations of elected services,
if any, will be directly with the electing provider, practice, or physician
only.

 

 

 

 

2. Compensation.

 

As compensation for all Services provided by Manager pursuant to this Letter,
Orange Care Group will pay Manager compensation in accordance with Exhibit B
attached hereto. The parties acknowledge and agree that the compensation
provided for in this Agreement was determined based on arm’s length negotiations
between the parties, that such compensation is consistent with the fair market
value of the Services to be provided by Manager, and such compensation has not
been determined in a manner that takes into account the volume or value of any
referrals or business otherwise generated between the parties.

 

3. Term andTermination.

 

A. Term and Termination. The term of the arrangement contemplated by this Letter
shall commence on the Effective Date hereof, and to insure the proper
implementation procedures by the Manager, the term will not be less than five
(5) months with, at the end of such five-month period, an option to renew for a
term of not less than one (1)year.

 

B. Termination. This Agreement may be terminated at any time by either party
with or without cause.

 

C. Effect of Termination. Upon termination of this Agreement for any reason,
except for any other obligations of the parties which expressly survive
termination of this Agreement, including but not limited to the obligations set
forth in Section 4 immediately below, neither party shall have any further
obligation to the other party.

 

4. Confidential Information.

 

A. Definition of Confidential Information. “Confidential Information,” as used
in this Agreement, means any and all confidential and/or proprietary information
regarding either party, including, without limitation, policy/procedure manuals,
forms, documents, financial information regarding either party, patient
information, marketing materials and/or information, referral sources, and other
information relating to the Services or to the operation of the ACO, which
information has been provided by Manager to Orange Care Group, or by Orange Care
Group to Manager, whether disclosed orally, in writing, or through any other
medium. Notwithstanding anything to the contrary in the immediately foregoing
sentence, no such information or items shall constitute “Confidential
Information” to the extent that such materials or information were or become
generally available to the public other than as a result of a disclosure by or
through the disclosingparty.

 

B. Non-Disclosure and Non-Use of Confidential Information. Neither party shall,
at any time, directly or indirectly, without the prior written consent of the
other party (i) communicate, disclose, disseminate or publish in any form
whatsoever the other party’s Confidential Information or any portion thereof;
(ii) aid any other person in the communication, disclosure, dissemination or
publication of the other party’s Confidential Information; or (iii) use the
other party’s Confidential Information, except for or in connection with the
management and operation of theACO.

 

 

 

 

C. Confidential Information Required to be Disclosed by Law. Notwithstanding any
other provision in this Agreement (i) in the event that either party or any of
its representatives is required by law, regulation, legal or regulatory process,
court order, or other governmental requirement (each a “Governmental
Requirement”) to disclose any Confidential Information of the other party, such
first party shall, to the extent permitted by law, provide such other party with
notice of any such request or requirement so that such other party may seek a
protective order or other appropriate remedy (and the first party will
reasonably cooperate with the other party in such efforts, at such other party’s
request and expense) or waive compliance with the provisions of this Agreement
and (ii) if, in the absence of a protective order or other remedy or the receipt
of a waiver from such other party, such first party or its representative, as
applicable, is advised by legal counsel that it is nonetheless required to
disclose Confidential Information, such first party or its representative, as
applicable, may, without liability under this Agreement, disclose only that
portion of the Confidential Information required to be so disclosed (provided
that such first party will cooperate with such other party, at such other
party’s request, to obtain assurance that confidential treatment will be
accorded such disclosedinformation).

 

5. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, and such counterparts shall together constitute but one
and the sameinstrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

  MANAGER:       Medical Innovation Holdings, Inc.

 

By : /s/Arturo “Jake” Sanchez     Arturo “Jake” Sanchez, President,  

 

  CEO and director   ACO:Orange Care Group         By: /s/Lissette Esposito  
Lissette Esposito

 

 

 

 

Exhibit A

 

MANAGEMENT SERVICES

 

LIST OF SERVICES FURNISHED TO ACO PARTICIPANTS

 



  1. Equipment: assessment and management of equipment needs at elected
practice: leasing equipment to practice. Information Technology: assessing and
strategic planning regarding IT and telemedicine events, remote diagnostics and
medical device development at elected practice         2. Implementation; server
maintenance; network management; providing, monitoring, and training on EHR
systems and practice management software; providing, implementing, integrating,
and updating hardware, software; providing IT personnel and support; providing
billing systems; providing helpdesk; data conversion; document management and
scanning at elected practice         3. Compliance: preparing, implementing, and
monitoring policies for compliance with requirements such as fraud and abuse,
HIPAA Privacy and Security, disaster planning, CLIA, OSHA, FMLA, and state
statutes and regulations at elected practice

 

Exhibit B

 

COMPENSATION

 

Compensation for the Services provided by Manager pursuant to this Agreement is
according to the following schedule:

 

  ● A fifty thousand dollar ($50,000.00) set up fee will be paid to MIHI by
Orange Care Group upon signing of this Agreement by Orange Care Group. Such fee
shall be used by MIHI to initiate performance of the services listed in Exhibit
A.         ● MIHI shall charge ACO providers, practices and physicians who elect
to purchase any of the products and services being provided by MIHI a twenty
percent (20%) service fee on a cost plus basis of Fair Market Value for any fee
for service. This fee will be subject to negotiation by MIHI with Orange Care
Group, its providers, practices and physicians.

 

 

 

 

 

